Case 2:21-cv-00678-JS-AYS Document 67-3 Filed 05/27/21 Page 1 of 4 PageID #: 1169




                              EXHIBIT A
Case 2:21-cv-00678-JS-AYS Document 67-3 Filed 05/27/21 Page 2 of 4 PageID #: 1170



 Consumer Litigation

         Scott+Scott Consumer Practice Group consists of some of the premier advocates in the area of

 consumer protection. Scott+Scott’s Consumer Practice Group has been at the forefront in litigating and

 securing some of the most significant consumer protection settlements on behalf of its clients, resulting in

 hundreds of millions of dollars to class members. The Firm’s Consumer Practice Group has attorneys

 dedicated to three primary areas: Data Breach/ Data Privacy Litigation, Healthcare and Pharmaceutical

 Litigation and Consumer Protection Litigation.

 Data Breach/ Data Privacy Litigation

     Scott+Scott has extensive experience litigating data privacy and data breach class actions advancing

 cutting-edge legal theories. The Firm has achieved some of the largest recoveries in this area and

 currently serves in a leadership capacity in a number of data privacy and data breach class actions,

 including:

        In re Equifax, Inc. Customer Data Security Breach Litigation, No. 1:17-md-02800 (N.D.
         Ga.)(claims on behalf of financial institutions injured as a result of the 2017 Equifax data breach
         that exposed the personal and financial information of approximately 150 million U.S. consumers,
         preliminary approval of settlement valued at $32.5 million);
        In re Google Assistant Privacy Litigation, No. 5:19-cv-04286 (N.D. Cal.)(class action on
         behalf of consumers alleging privacy violations whereby Google Assistant records and
         discloses their private, confidential communications without consent);
        Lopez v. Apple Inc., Case No.: 4:19-cv-04577-JSW (N.D. Cal.)(class action on behalf of
         consumers and their minor children alleging privacy violations by Apple through its Siri
         application); and
        In re: American Medical Collection Agency, Inc. Customer Data Security Breach Litigation,
         Civil Action No. 19-md-2904 (D.N.J.)(claims on behalf of consumers involving data breach of
         personal information).

 Recently, in settling a class action against The Wendy’s Co. involving a breach of personal and financial

 information, the Court in approving the $50 million dollar settlement, noted that Scott+Scott and its

 attorneys demonstrated “very significant experience in these types of class actions and in data breach

 litigation” and that the attorneys “brought to the table an incredible wealth of knowledge, was always

 prepared, really was thorough and professional in everything that was provided to the Court.”

 First Choice Federal Credit Union v. The Wendy’s Co., 2:16-cv-00506-NBF-MPK (W.D. Pa.)(Nov. 6, 2019

 transcript at 32).

 Representative Data Breach/ Data Privacy Cases
Case 2:21-cv-00678-JS-AYS Document 67-3 Filed 05/27/21 Page 3 of 4 PageID #: 1171



 Additional data privacy and data breach settlements achieved on by Scott+Scott for their clients include:

        The Home Depot, Inc., Customer Data Security Breach Litigation, MDL No. 2583 (N.D. Ga.) (co-
         lead counsel, $27.25 million settlement on behalf of financial institutions involving data breach and
         the theft of the personal and financial information of over 40 million credit and debit card holders);
        In re Target Corporation Customer Data Security Breach Litigation, MDL No. 2522 (D. Minn.) ($59
         million settlement on behalf of financial institutions injured by the theft of sensitive payment card
         information);
        Greater Chautauqua Federal Credit Union v. Kmart Corporation, No. 15-cv-02228 (N.D. Ill.)
         (settlement valued at $13.4 million on behalf of financial institutions injured by the theft of sensitive
         payment card information); and
        WinSouth Credit Union v. Mapco Express, Inc., No. 3:14-cv-01573 (M.D. Tenn.) (largest per dollar
         per card recovery involving payment card data breach brought on behalf of a class of financial
         institutions).
 Insurance and Pharmaceutical Litigation

     Scott+Scott represents consumers and health and welfare funds throughout the United States who

 have been overcharged in connection with their insurance and pharmaceutical transactions. The Firm

 currently serves in a leadership capacity in a number of insurance and pharmaceutical class actions,

 including:

        Sohmer v. UnitedHealth Group Inc., No. 18-cv-03191 (JNE/BRT) (D. Minn.)(co-lead counsel,
         claims on behalf of plan participants alleging overcharge for prescription drug copayments);

        Negron v. Cigna Corporation, No. 3:16-cv-1702 (WWE) (D. Conn.) (chair of executive committee,
         claims on behalf of plan participants alleging overcharge for prescription drug copayments);

        Forth v. Walgreen Co, Inc., No. 1:17-cv-02246 (N.D. Ill.)(class action on behalf of consumers and
         third party union benefit funds alleging unlawful overcharges for medically necessary prescription
         drugs);

        Stafford v. Rite Aid Corporation, 3:17-cv-1340-AJB-JLB (S.D. Cal.)(class action on behalf of
         consumers who were overcharged for prescription drug claims);


 Representative Insurance and Pharmaceutical Cases

     Scott+Scott have significant experience litigating against insurance companies and pharmaceutical

 manufacturers. The Firm’s lawyers have obtained some of the largest settlements in consumer

 healthcare litigation, including:

        In re Managed Care Litig., MDL No. 1334 (S.D. Fla.)(settlements with Aetna, CIGNA, Prudential,
         Health Net, Humana, and WellPoint, providing monetary and injunctive benefits exceeding $1
         billion); and

        In re Prudential Ins. Co. SGLI/VGLI Contract Litigation, MDL No. 2208 (D. Mass.) ($40 million
         settlement was achieved on behalf of a class of military service members and their families who
         had purchased insurance contracts).


                                                        2
Case 2:21-cv-00678-JS-AYS Document 67-3 Filed 05/27/21 Page 4 of 4 PageID #: 1172




 Consumer Protection Litigation

     Scott+Scott has been at the forefront in prosecuting consumer protection actions against

 organizations engaging in unfair practices. The Firm currently serves in a leadership capacity in a

 number of consumer protection class actions, including:

        Aquilina v. Certain Underwriters at Lloyd’s London, No. 1:18-cv-00496 (D. Haw.)(representing
         Hawaii homeowners who placed into insurance excluding lava coverage and suffered devastating
         losses as a result of the 2018 eruption of Kilauea); and
        Morris v. Apple, Inc., 5:20-cv-04812-EJD (N.D. Cal.)(class action on behalf of consumers who
         purchased iTunes gift cards under false pretenses and were not refunded the value of the iTunes
         gift cards).

 Representative Consumer Protection Cases:

     Over the past decade, the Firm has litigated a number of diverse cases and has fought for rights of

 consumers to be treated fairly and equitably. The Firm has achieved significant settlements which have

 protected consumers’ rights and recovered substantial monetary benefits, including:

        The Vulcan Society, Inc. v. The City of New York, No. 07-cv-02067-NGG-RLM (E.D.N.Y.) ($100
         million settlement and significant injunctive relief was obtained for a class of black applicants who
         sought to be New York City firefighters but were denied or delayed employment due to racial
         discrimination);

        In re Providian Financial Corp. Credit Card Terms Litigation, MDL No. 1301 (E.D. Pa.) ($105 million
         settlement was achieved on behalf of a class of credit card holders who were charged excessive
         interest and late charges on their credit cards);

        In re Pre-Filled Propane Tank Marketing & Sales Practices Litigation, MDL No. 2086 (W.D. Mo.)
         ($37 million settlement obtained on behalf of class of propane purchasers who alleged defendants
         overcharged the class for under-filled propane tanks);
        Murr v. Capital One Bank (USA), N.A., No. 13-cv-1091 (E.D. Va.) ($7.3 million settlement pending
         on behalf of class of consumers who were misled into accepting purportedly 0% interest credit card
         offers); and
        Gunther v. Capital One, N.A., No. 09-2966-ADS-AKT (E.D.N.Y.) (settlement resulting in class
         members receiving 100% of their damages in case alleging consumers were improperly charged
         undeliverable mail fees).




                                                      3
